               Case 3:21-cv-05408-JCC Document 3 Filed 06/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA

10
        MOHSSINE KERROU,
11                                                       CASE NO. 3:21-CV-5408-JCC
                               Plaintiff,
12                                                       ORDER GRANTING APPLICATION
                v.                                       TO PROCEED IN FORMA PAUPERIS
13      JAMES A. BONIFANT, BIBI M.
        BERRY, GOLDIS FARHADI,
14
                               Defendants.
15

16          Because Plaintiff does not appear to have funds available to afford the $400 filing fee,

17 Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §

18 1915(a)(1). Therefore, Plaintiff’s IFP application (Dkt. 1) is GRANTED. However, based on the

19 allegations in the proposed complaint, it does not appear Plaintiff has adequately stated a claim.

20 In fact, it appears venue is not proper as the named defendants all reside in Maryland and the

21 action appears to relate to state judicial proceedings in Maryland. Therefore, the undersigned

22 recommends review under 28 U.S.C. § 1915(e)(2)(B) before issuance of summons.

23

24

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
              Case 3:21-cv-05408-JCC Document 3 Filed 06/09/21 Page 2 of 2




 1         The Clerk of the Court is directed to send a copy of this Order to Plaintiff and to the

 2 District Judge assigned to this case.

 3         Dated this 9th day of June, 2021.

 4

 5
                                                         A
                                                         David W. Christel
 6                                                       United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
